 In theMatter ofTHE F. C. RUSSELL COMPANYandUNITEDSTEs1.-WORKERS OFAMERICA, CIOCase No. 8-CA-290.-Decided November 22, 1950DECISION AND ORDEROn August 11, 1950, Trial Examiner Bertram G. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding that theDespondent had engaged in certain unfair labor practices, and recom-m._ending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the Respondent and the General Counselfiled exceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis proceeding to a three-member panel [ChairmanHerzog andMembers Murdock and Styles].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are herebyaffirmed.'IAt the hearing the Trial Examiner reserved ruling on the Respondent's notion to strikethe testimony of Owen Palmer,a witness producedby theGeneral Counsel.The GeneralCounsel excepts to the Trial Examiner's failure subsequently to rule on this motion. Palmertestified that he was present in the Respondent's plant on October 26,1950,having comethere for a job interview with Thomas,the Respondent'spersonnel director.When hearrived at the plant Thomas was then conferring with Saverice, the Steelworkers' staffrepresentative,concerning the discharge of employeeEdward C.Felde on the precedingday.Upon the termination of the conference,Thomas engaged in discussion with Palmerand, according to Palmer's testimony,remarked to him as follows...thatMr. Saverice had been there to see about a man that had been dis-charged. . . . that a man had come to him that he felt very strongly for, for a job,that his wife was pregnant, and that he felt very strongly for the man, and he dicegive him a job. And he found out later that he was one of the biggest agitators andorganizers they had in the plant.The General Counsel contends that the motion to strike this testimony should have beendenied and that the testimony should be credited and considered as proof of the Respond-ent's discriminatory motive for the discharge of Felde.The Respondent, in its brief, argues,in effect,that the testimony should be stricken because it cannot reasonably be related toFelde, and also because it cannot reasonably be determined whether Thomas acquired theknowledge concerning Felde's status as an"agitator"and "organizer" before or afterFelde's discharge.We are satisfied as to the admissibility of the testimony.The Respondent'smotion,.therefore,is accordingly denied.It is clear from all the circumstances in the record thatThomas' alleged remarks related to Felde.We are also satisfied that the tenor of the92 NLRB No. 53.206 THE F. C. RUSSELL COMPANY207The Board has considered the Intermediate Report, theexceptionsand briefs, and the entire record in the case, and hereby adopts thefindings,2 conclusions, and recommendations of the TrialExaminerwith the following additions and modifications :1.The General Counsel has excepted to the TrialExaminer's failureto find that the Respondent's conduct in connection with the strawpoll of June 19, 1949, violated Section 8 (a) (1) of the Act.In April 1949, the Union actively initiated its organizingcampaign.The Respondent had knowledge of these activities.On about June15, 1949, a conference between certain officials of the Respondent and,a group of its employees was held at the Respondent's plant in theoffice of General Manager Atkins.The management officials presentincluded Vice-President Schleusner, Vice-PresidentRussell,Person-nel Director Thomas, and Atkins.Among the five or six employeesin attendance was Jalo, then the temporary chairman of the Union.However, none of the employees present officially represented theUnion.Thomas testified that the conference was called at the request,of the employees and that the employee representatives had beenchosen by Jalo and employee Murray. Jalo, on the other hand, testi-fied that he was informed by the Respondent that it had selected theemployee representatives.The conference discussion centered mainlyremarks and the circumstances under which they were allegedly made reflect union animuswhich is relevant and material to the issues in this proceeding.We agree,however, withthe Respondent that it cannot reasonably be determined whether Thomas learned thatFelde was an "agitator" and "organizer" before or after the discharge.Accordingly, wedo not find,as urged by the General Counsel,that Thomas'alleged remarks to Palmerconstitute proof of a discriminatory motive for the discharge of Felde.We find it unneces-saryto credit or discredit Palmer's testimony in view of our 8(a) (1) findings herein,and do not rely thereon in connection with these findings.2The Intermediate Report contains certain minor misstatements of fact and inadver-tences, none of which affects the Trial Examiner'sultimate conclusions,or our concur-rence in such conclusions.Accordingly,we make the following corrections:(1)Theconsent election referred to in this proceeding was held on October 27,1949,and not on,October 20,1949,as stated at one place in the Intermediate Report;(2) the hearing in thisproceeding was held on May 23 to 25.1950,and not on March 7, 1950,as stated in theIntermediate Report;(3) the Trial Examiner stated that the Respondent employs ap-proximately 75 to 130 persons at its plant.The record shows that on September 6 or T,.1949, the. Respondent employed 30 employees ; between these dates and about October 17,1949,the Respondent's force had been increased to 50 or 60 employees ; during the periodof approximately October 17,1949,to October 24, 1949, the force was increased to 120 to130 employees;(4) the Trial Examiner has incorrectly referred to Foreman Kominic asIiommic;(5) the following two statements appear in the Intermediate Report:In making the findings herein,the Trial Examiner has considered and weighed theentire evidence and the briefs presented.Itwould needlessly burden this report toevaluate all the testimony on disputed points.Although there is an apparent inconsistency in these statements we are convinced;that the Trial Examiner meant to indicate,not that he failed to evaluate all the testimony;.but that for the sake of brevity did not recite all the testimony in his Report.Regardless:of the meaning of this statement,the Board's findings herein are based upona d'e novareview of the entire record and an evaluation of all the evidence, including an evaluationof the testimony on disputed points. SeeStandard Dry Well Products.Inc.,91 NLRB' 544:. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout terms of employment and the desires of employees for a writtenstatement by the Respondent as to those terms.Near the close of theconference a suggestion was made by Murray, who was not a mem-ber of the Union, that a straw poll be held to determine the desires ofthe employees as to representation.Jalo protested on the groundthat the employees were not formally represented and that a decisionby the group as to a poll would not be binding on them.Apparently,however, all persons at the conference finally agreed to conduct apoll on June 17, 1949.Later, at the Respondent's request, this ckte'was changed to June 19.On the afternoon of June 19, the poll was held on the Employer'spremises in a room next tothe plant office. Jalo handed ballots to theemployees who voted secretly and dropped their ballots in a box whichwas sealed at the close of the election. Jalo testified that the ballotswere sheets of tablet paper bearing the designations "InternationalUnion," "Independent Union," and "No Union."Atkins testifiedthat the ballots were blank sheets on which the employees wrote "yes"or "no." Jalo and at least 2 other employees were present duringthe balloting.Atkins was also present and participated in countingthe ballots.The results of the afternoon balloting showed 21 em-ployees in favor of the Union and 20 for an independent union. Laterthat day, at 11 p. in., the night watchman, Bristol, reported for duty.Jalo testified 'that Bristol was met by Atkins and employee Bennettand was informed of the tally and was told, "We are on the fence,and if you vote right it will be a tie."Atkins denied having spokento Bristol before he voted.Bristol voted and mingled his ballot withthe others.On the following morning the ballots were again countedwith Atkins participating and the tally showed a 21-21 tie.We find it unnecessary to resolve the several conflicts in the fore-going recital. ' The undisputed facts are that the decision to conductthe poll was reached by and with the consent of the Respondent, andthat the poll was conducted with the full scale assistance of the Re-spondent.Not only were arrangements for the poll made with theactive participation of the Respondent, but the date for the electionwas changed at the Respondent's request to suit its own convenience;the election was held on the Respondent's premises, and the Respond-ent's.general manager was present during the balloting and took partin the counting of the ballots.We find from these circumstances thatthe Respondent was a principal participant in a private poll of itsemployees designed to disclose to it the union sympathies of its em-ployees as well as the strength of the Union, and that by its activitiesin connection With the poll the Respondent unlawfully interfered with THE F. C. RUSSELL COMPANY209the rights of employees guaranteed by Section 7 of the Act in viola-tion of Section 8 (a) (1) of the Act.32.In his Intermediate Report, the Trial Examiner found thatVice-President Russell had unlawfully interrogated employees con=cerning their union views for the purpose of securing advance infor-mation as to their voting intentions in the Board election of October27, 1949.He found that by such conduct the Respondent had violatedSection 8 (a) (1) of the Act.We agree with this finding.In his preliminary findings of fact the Trial Examiner enumeratedseveral conversations between General Manager Atkins and variousemployees.He prefaced this enumeration with the statement thatAtkins by questioning these employees had "overstepped the rightsof the employees under the Act."'The Trial Examiner, however,made no concluding findings of 8 (a) (1) violations based upon suchquestioning, but on the other hand, appears to have exonerated theRespondent therefrom by stating :The Trial Examiner is of the opinion that the interviews andinterrogations of the employees by Atkins, the plant manager;.. . was an endeavor to fraternize with the employees and tobest place them in the organization of Respondent. ... whenhe entered into any conversation with an employee it was morealong the lines of friendship rather than acquiring knowledgeto be used for an ulterior motive.Irrespective of Atkins' motives, we find that his 'interrogation of em-ployee Bennett as to his views concerning the outcome of the Boardelection', and his interrogation of employee Armstrong as to his unionviews in which Atkins' concluding remark to Armstrong was "Well,I guesswe didn't have to worry about you," areper seviolative ofSection 8 (a) (1) of the Act.'The RemedyThe TrialExaminerinadvertently recommended that the Respond-ent ceaseand desist discriminating in regard to the hire and tenure of3 PatersonFire BrickCompany,90 NLRB 660;StainlessWare Company of America,87 NLRB138; Stocker Manufacturing Company,86 NLRB 666;Granite State MachineCompany, Inc.,80 NLRB79; AmesSpot Welding Co.,Inc., 75NLRB352.We find nomerit in the Respondent's contention that it is absolved from all responsibility for itspart in this election because the initial suggestion therefor was made by a rank-and-fileemployee.The fact remainsthat theRespondent embraced the suggestion and proceededto engage in conduct which the Board has uniformly interdicted.4We do notagree with the Trial Examiner's observation that Atkins in all of theconversations with employeesenumerated in the Intermediate Report had "oversteppedthe rights of the employees under the Act."We limit our 8(a) (1) findings to thoseconversationsto which wespecifically advert herein.6Standard-Coosa-Thatcher Company,85 NLRB 1358. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment of employees, notwithstanding the fact that he recom-mended dismissal of the 8 (a) (3) allegation of the complaint.Ac-cordingly, we Shall modify the recommended order by deleting there-from the above recommendation.The Trial Examiner, because he found no unlawful- conduct otherthan the single 8 (a) (1) interrogation by Vice-President Russell,concluded that the record discloses no danger of future commission bythe Respondent of unfair labor practices other than those related tosuch interrogation.Accordingly, he recommended that the usualbroad cease and desist order should not be issued in this. case.We havefound, however, contrary to the Trial Examiner, that the Respondenthas committed additional unfair labor practices which together withthe record as a whole discloses a manifest hostility toward the attemptsby its employees at self-organization.Unlike the Trial Examiner,therefore, we find that the unfair labor practices committed by theRespondent are potentially related to other unfair labor practicesproscribed by the Act and that the danger of their commission in thefuture is to be anticipated from the Respondent's past conduct.Thepreventive purpose of the Act will be thwarted unless our order is co-extensive with the threat.Accordingly, in order to make. effectivethe interdependent guarantees of Section 7 and thus effectuate thepolicies of the Act, we shall issue a broad cease and desist order.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, F. C. RussellCompany, Conneaut, Ohio, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a) Interrogating its employees concerning their union member-ship, activities, or sympathies;(b)Polling its employees to determine whether they desire to berepresented by United Steelworkers of America, CIO, or any otherlabor organization;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join or assist the United Steelworkers of America, CIO, or any otherlabor organization, to bargain collectively through representativesof their own choosing, to engage in concerted activities for the pur- THE F. C. RUSSELL COMPANY210-1pose of collective bargaining or other mutual aid or protection, andto refrain from any and all such activity except to the eNtent that suchrights may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act as amended.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in Conneaut, Ohio, copies of the notice attachedhereto and marked Appendix.'Copies of said notice, to b-^ furnishedby the Regional Director for the Eighth Region, shall, after beingduly signed by a representative of the Respondent, be posted by itimmediately upon receipt thereof and maintained by it for sixty (60)consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices- are notaltered, defaced, or covered by any other material;(b)Notify the Regional Director of the Eighth Region in writingwithin ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT interrogate our employees in any manner concern-ing their union membership, activities, or sympathies.WE WILL NOT poll our employees to determine whether theydesire to be represented by UNITED STEELWORKERS OF AMERICA,CIO, or by any other labor organization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form,join, orassistthe UNITED STEELWORKERS OF AMERICA,CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in con-U In the event this order is enforced by a decree of the United States Court of Appeals,there shall be inserted before the words,"A Decision and Order,"the words,"A Decreeof the United States Court of Appeals Enforcing." 210-2 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and all suchactivity except to the extent that such right may be affected byan agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) ofthe Act.All of our employees are free to become, remain, or refrain frombecoming members of the afore-named union or any other labor organ-ization.We will not discriminate in regard to hire or tenure of em-ployment or any term or condition of employment against any em-ployee because of membership in or activity on behalf of any such labororganization, except to the extent that this right may be affected byan agreement in conformity with Section 8 (a) (3) of the Act.F. C.RUSSELLCOMPANYEmployer.Dated ------------------------By ----------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTBernardNVes.s,Esq., for the General Counsel.Janes R. Tritsehler, Esq.,of Cleveland, Ohio, for the Respondent.STATEMENT OF THE CASEUpon a charge duly filed by United Steelworkers of America, CIO, hereincalled the Union, the General Counsel of the National Labor Relations Board,respectively called herein the General Counsel and the Board, by the RegionalDirector of the Eighth Region (Cleveland, Ohio), issued a complaint dated April14, 1950, against The F. C. Russell Company, herein called the Respondent, al-leging that the Respondent had engaged in and was engaging in unfair labor prac-tices within the meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7)of the National Labor Relations Act, as amended, 61 Stat. 136, herein called theAct.Copies of the complaint, charge, and notice of hearing were duly servedupon all the parties.With respect to the unfair labor practices, the complaint alleges, in substance,that the Respondent : (1) from on or about July 1949, continuously to date,through its officers, agents, and supervisory employees has interrogated its em-ployees in its Conneaut, Ohio, plant, concerning their union affiliations by threatsof reprisal and promises of benefit; threatened and warned its employees torefrain from assisting, becoming members of, or remaining members of theUnion, or engaging in concerted activities for the purpose of collective bargain- THE F. C. RUSSELL COMPANY211ing, and other mutual aid or protection; and (2) by conducting and sponsoringa poll to determine the employees' choice of a bargaining representative, by soli-citing opinions of employees about the Union and the employees' relationshiptherewith and its, effect on management ; threatened and warned its employeesto refrain from assisting, becoming members of, or remaining members of theUnion or engaging in concerted activities for the purpose of collective bargain-ing and other mutual aid and protection ; and (3) on or about October 25, 1949,discharged Edward C. Fettle, an employee in its Conneaut, Ohio, plant, and hassince failed to, refused to, and continues to refuse to recall or reinstate him, forthe reason that he had joined, assisted, and favored the Union and engaged inother concerted activities for the purpose of collective bargaining and othermutual aid and protection.By such acts and by each of said acts, Respondent did interfere with, restrain,and coerce, and is interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act and did therebyengage in and is thereby engaging in unfair labor practices within the meaningof Section 8 (a) (1) and (3) and Section 2 (0) and (7) of the Act.The answer of Respondent which was duly filed on April 24, 1950, admittedthe jurisdictional facts concerning interstate commerce on its part, the dis-charge of Fettle, and that the United Steolworkers of America, CIO, is a labororganization within the meaning of Section 2 (5) of the Act, and denied allthe alleged unfair labor practices.Pursuant to notice, a hearing was held on March 7, 1950, at Conneaut, Ohio,before the undersigned Trial Examiner, duly designated by the Chief TrialExaminer.The General Counsel and the Respondent were represented bycounsel and participated in the hearing.All parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and to produceevidence bearing upon the issues.The complaint was amended on motion ofthe General Counsel over the objection of Respondent, by the Trial Examiner,permitting an allegation to be incorporated therein to the effect that Respondentcommitted an unfair labor practice "by conducting and sponsoring a poll todetermine the employees' choice of a bargaining representative, by solicitingopinions of employees about the Union and the employees' relationship therewithand its effect on management."The ruling on the objection was reserved but isnow denied and the amendment allowed. At the close of the whole case, theGeneral Counsel moved to conform the pleadings to the proof as to names,dates, and other minor variances.The motion was granted without objection.Counsel for Respondent moved to strike out Paragraph VII of the complaintas amended together with Paragraphs VIII, IX, X, XI, and XII.He also movedto dismiss the complaint.The motions were denied.All parties were affordedan opportunity to be heard and file briefs or proposed findings of fact and con-clusions of law, or both.The General Counsel and the Respondent have filedbriefs with the Trial Examiner.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner make the following : 'IIn making the findings herein, the Trial Examiner has considered and weighed theentire evidence and the briefs presented.Itwould needlessly burden this report toevaluate all the testimony:on disputed points.Such testimony or other evidence as isin conflict with the findings herein is not credited. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe Respondent is a corporation organized and existing under and by virtueof the laws of the State of Ohio, with its general office and place of business atCleveland, Ohio. It operates four plants located in the State of Ohio and isand has been engaged in the manufacture of metal awnings, storm doors, andstorm windows.This proceeding is concerned only with Respondent's plant located at Conneaut,Ohio.At its plant it employs approximately 75 to 130 persons.Respondent, in the course and conduct of its business operations, causes andhas continuously caused annually in excess of 50 percent of its raw materials,having a value in excess of $100,000, to be purchased, delivered, and transportedin interstate commerce from and through the States of the United States otherthan the State of Ohio, to its plant located at Conneaut, Ohio, and causes and hascontinuously caused annually in excess of 50 percent of its finished products,having a total value in excess of $200,000, to be sold, delivered, and transportedin interstate commerce to and through States of the United States other thanthe State of Ohio, from its said plant.Respondent admits that it is engaged in commerce within the meaning ofSection 2 (6) and (7) of the Act.II.THEORGANIZATIONS INVOLVEDUnited Steelworkers of America, CIO, is a labor organization within themeaning of Section 2 (5) of the Act which admits to membership employeesof the Respondent.III.THE UNFAIR LABOR PRACTICESA. Surrounding facts and circumstancesRespondent operated three plants in the State of Ohio, manufacturing stormwindows, storm sash, and combination storm doors. It opened its plant in Con-neaut, Ohio, in November 1948, to manufacture seasonal items, awnings, jalousies,and canopies to be made of aluminum. It was the first time that such itemswere made of steel or aluminum.The employees for the operation were recruited by Thomas, director of plantspersonnel.Until January 10, 1949, there were only two maintenance men em-Hokkanen and Jalo, together with an office assistant.Before hiringfurther help, Thomas made a rate survey.He knew what jobs were going tobe put into effect as he wanted to pay a fair wage, and in order to get a goodidea of what was paid in the area.He took a week to make the survey. Thescale of wages proposed by him was approved by the vice president of the Respond-ent at Cleveland, Ohio, for the purpose of hiring the needed employees.The first thing he did thereafter was visit the Ohio State Employment Serviceat Ashtabula and informed that agency he was interested in hiring at least 25 men.He visited various sections of the town.He called upon the Masonic Lodge,the church organizations, and the Knights of Columbus; informing them andmaking it known throughout the town that he was hiring people.By January 10, 1949, there was a whole book full of applications ; he lookedover all of them and tried to pick out the special skills needed by the plant. Somewere hired, others rejected, and he eventually depleted all the applications.Other people came in and applied.Thomas was responsible for the hiring pro- THE F. C. RUSSELL COMPANY213gram when the Respondent started production.There were 36 jobs to start with.Some employees were recalled to the docks and railroads, as they had establishedseniority in those jobs and naturally left the Respondent's employ.As theydropped out he would replace them.Thomas personally hired all replacements.Employment stayed at 36 for a long time until the door program came in.AboutSeptember 6, 1949, it was decided to increase the force from 36 to 120 at theplant.Thomas went through the applications for employment to afford an inter-view to the applicants who had not been previously interviewed.He called themand requested that they come and see him. Some he could not reach, otherswere working.He needed men immediately and stayed at the plant for 3 days,from 7 a. in. until 1 a. in., hiring them.Felde had previously filed an application and Thomas called him at his homeon September S.He was not there and Thomas left word for him to get in touchwith him. Thomas waited until 10 p. in. that night but Felde did not get in touchwith him.Felde reported at the plant the next morning, with two others whom Thomashad interviewed and employed the previous day, and had ordered them toreport for work that morning. Their time cards were placed in the rack. Thenext morning Felde informed the plant manager that Thomas had hired himthe previous day and told him to report. The plant manager accepted him asan employee and put him to work. As it was an exceptional circumstance hecalled Thomas at the Cleveland plant and reported the facts to him. Thomastold the manager that he could keep Felde at work and he would interview himwhen lie was next at the plant.B. Union activities on the part of RespondentShortly after the plant was opened and in April 1949, efforts were made bycertain of, the employees to organize a campaign for the Union at the plant.Saverice and Halsey were staff representatives of the Union. Jalo, one of thetwo maintenance men, took a prominent part in the campaign and later becamethe leader of the prounion faction and thereafter the president of Local #4240of the Union. There was a distinct line of demarcation between theunion andthe nonunion men.The Respondent appointed a committee including Jalo and several otheremployees who had expressed their interest in organizing a union to meet withRussell,Thomas, and Atkins, vice president, personnel director, and plantmanager of Respondent, respectively.The committee was composedas near aspossible of a neutral body composed of company,union, and nonunioninterestsin attendance.Itwas there decided by that committee to hold an informalelection in June 1949, by secret ballot, as to the wishes of the employees, andwhether they desired any outside union. The Respondent showedno animositytoward the employees by anything that was done up to that time.The ballots were counted immediately after the vote was taken but beforethe night watchman had voted.The return of the vote showed that the prounionfaction had received 21 votes and the nonunion faction 20.The watchmanvoted later when he came on duty and cast his vote fornonunionwhich madethe result a tie vote.On October 7, 1949, the Union and Respondententeredinto an agreementfor a consent election which was held on October 20, 1949.A majority of the ballots were-cast for the Union, which was certified as theexclusive representativeof theemployees. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDThomas made it his duty to interview each new employee shortly after hewas hired for the purpose of properly adjusting him to his, employment,such interviews and the questions he asked of them in the Trial Examiner'sopinion in nowise transgressed the rights of the employees tinder the provisionsof the Act.However, the Trial Examiner finds that the plant manager, Atkins,overstepped the rights of the employees under the Act in questioning the follow-ing employees as follows :Respondent'switness,Summers :A.Well, I was called to the office once or twice, and Atkins told me aboutthe Union, told me they tried to get in, or wanted to get in.Q.What else?A. And he told me it would be better-which would be best for me andfor the Company, and I agreed with him, I agreed with him before he evenstarted.My dad worked there before I started,and asI say, I was in unionshops, andI have been beat by the Union two or three times myself, my dad,and my brother.*******Q. Did he ask if you were against it?A.Well, he told me I could join it if I wanted to,and ifI didn't want to,I didn't have to.General Counsel's witness, Bennett :Q. Do you remember shortly before the election whether Mr. Atkinscalledyou in his office?A. He did.Q.Will you tell us what was said in that conversation, as best you canremember?A. I can't remember very little of it.We talked back and forth about theUnion situation at that time, what I thought about the outcome of theelection,and so on.I didn't pay attention enough to it to recall it word for word, and I wouldn'ttry to.*******Q. You said you talked back and forth about the Union?A. Yes.Q.What was back and what was forth'?A. He knew how I stood on the Union, Mr. Atkins did. I can remember,how I thoughtitwasdivided between thenon-unionand the union men inthe shop, and that was about the gist of the conversation, as I remember it.*******Q. Did you tell him that you thought the election was going to be prettyclose?A. I believe I did ; yes.General Counsel'switness,Armstrong:Q. During your employment with the Company, were you ever called intoMr. Atkins' office?A. Yes, I was.-Q. Do you recall when that was?A. About two weeks before the election._Q.Well, tell us whatwas said?A.Well, I came in and he asked me how I liked the work, and' I told himall right. THE F. C. RUSSELL COMPANY215And he told me that up to then he hadn't had any complaints on my workand he told me a story about a milkman, that, say, the milkman had beendelivering the milk at your house at six o'clock in the morning, and then onemorning, all of a sudden, he would come in and tell you he wasn't going todeliver the milk at six o'clock anymore, that he was going to bring it, say, attwelve o'clock ; and he asked me how I felt about unions. I told him uptill then I never worked in a union place, and I was satisfied without one.And the conversation ended with him saying, "Well, I guess we didn'thave to worry about you."Russell, a vice president of the Respondent, also interviewed the employeesseveral days before. the scheduled election.Bennett testified as follows :Q. Do you know a Mr. J. B. Russell?A. Yes.Q. Did you ever fee him at the plant?A. Oh, yes, many times.Q. Did he ever speak to you shortly before the election?A. He did.Q. About how long before the election?A.Well, that was close to the election time that I talked with him. Icouldn't say how close, whether it was two or three days, possibly. It waswithin a week, I would say.Q. Tell us, what was said in that conversation, as best you can remember.A.Well, as best I can remember, he had a list of the men working there,and lie told me that he was taking a sort of a poll on the men to see wherethey stood on the union question.That was as near as I can tell you aboutthe conversation.Q.Were any specific names mentioned?A. No, no specific names mentioned.He did go down the list and ask meif I knew which side different men were on.Q.Was that in reference to the Union?A. In reference to the Union, correct.Q. And did you tell him what you thought?A. I told him what I knew. I didn't know where many of them stood,because I didn't talk with anyone much about the Union.Q.While you were telling him this was he writing it down? Did yousee him write it down?A. He was writing something. I couldn't see what he wrote.Russell testifiedas follows :Q. Two days prior to the Labor Board election, you said you talked to theemployees in the plant?A. That's right.Q. Did you talk to them individually?A. Yes.Q.Did you talk to all of them?A. No.Q. There were some that you missed ; is that right?A. That's right.Q.Why did you miss them? 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. I didn't have the time to talk to them all. It was my intention to. Igot into the plant around two-thirty and the day shift quit at 3: 30, and Ithink I talked to four fellows before the day shift went home, and about 10or 12 in the evening.Q. Now, what was the nature of your conversation with these people?A. I told them that I knew and they were aware of this election in a dayor so, I believe it was two days, and that the only thing that I wanted themto know was the position of the Company.I said that I understood that the union or their representatives have statedthat the Company is in favor of having the shop organized, and I said ih;itis not true.We are not in favor of it.And then I went on to say that the Company believed that they werein a position to give the employees of the Conneaut plant as much consid-eration as they could expect from a union and that I thought that in thepast we had shown our employees that we were 100 percent for them, anddoing everything within our power to make it a good place to work.Q. Do you remember on that occasion talking to a Mr. Ralph Bennett?A. I do.Q.Was your conversation with Mr. Bennett along the same lines as youhave just related here?A. Exactly!C.The discharge of Edward C. FeldeFelde filed an application for employment with Respondent, dated September9, 1949, in which he stated his only previous employment was with John Felde(his father) as an auto mechanic and his base salary was $1 per hour.Hearrived at the plant with Armstrong and Meeker who had been employed byThomas and told to report the next morning. Their cards were in the rack.Atkins saw the cards in the rack and knew that they had been engaged byThomas. Felde's card was not in the rack and when Atkins questioned him hetold Atkins that Thomas had employed him the previous night and told himto report that morning.Atkins put him to work and then decided to callThomas at the Cleveland office. Thomas informed him that he never had seenFelde, although he telephoned his home the previous evening and left word forFelde to call him at the plant when he should arrive home.He had waitedat the plant until a late hour and not receiving a call from Felde had left forCleveland.He authorized Atkins to continue Felde's services and advised himthat he would interview Felde when he was next at the plant.sStandard-Coosa-Thatcher Company,85 NLRB 1358;...interrogation of employees as to union matters constitutes, at the very least,interference with the rights protected by Section 7.Whenever an employer directlyor indirectly attempts to secure information concerning the manner in which orthe extent to which his employees have chosen to engage in union organization or,other concerted activity, he invades an area guaranteed to be exclusively the businessand concern of his employees.This Board, with the approval of the Courts, has long recognized this right to,privacy in condemning as unlawful interference such indirect attempt by an employer-to secure information about the union activities of employees as resort to espionageor surveillance.When espionage is successfully concealed, "restraint" and "coercion"may perhaps be absent but the conduct is nevertheless vulnerable on the groundof "interference" if on no other. So it is in the case of interrogation. The employermay not legally seek information on those subjects which the statute makes the-sole,concern of his employees. TIIE F. C. RUSSELL COMPANY217Felde was employed on "felting," one of the several operations.Most of thetime he was felting or putting on the glue to stick the felt on, or cutting the'felt.There were three different operations.Atkins called him into his officeand told him his work was not satisfactory, that if it didn't improve he wouldhave to let him go, that there wasn't enough of it, and that "he was talking tothe other employees and he wasn't getting enough work out."Atkins testifiedas follows :Q. Did he leave his assigned place more frequently or for longer periodsof time than other employees?A: That was definitely my impression, that he did.Q.How did you form that impression?A.Well, because I keep pretty well track of the fellows that work there ;Iwas in charge of them.Q.Did you ever have occasion to talk to any other representative ofmanagement about him?A. Yes, sir. I talked to him about a week after he started, Mr. Thomaswas there, and I told him he had hired me a lemon, and that he should lethim go.Mr. Thomas said that there are three or four young fellows working there,and I should give him, a chance on something else.Q.What was he doing up to that time?A. He was working on the felting table with the group of three or fourother young fellows.Q.What was the particular task he had been doing?A. I think he was glueing, running theglue gun.Q.Was he assigned to anything else after that?A. After Mr. Thomas told me to try him on. something else, I put him oncutting felt, which is a much faster operation.Q.Why did you select him to be put on felt cutting?A. Because that is an operation all by itself, away ; at that time he had thefelt, cutting away from the group. I thought perhaps, by putting him byhimself, it would help him more, rather than having a bunch of young fel-lows that he knew to talk to.At least I assumed he knew them.Q. After he was transferred over to the felt cutting, did you ever haveoccasion to talk to him again?A. The cutting of the felt is the first operation.You have to have the feltto put in the retainer angle, and naturally, that would be the thing thatwould hold anybody up if they did not have the felt, and the fellows weren'tgetting enough felt, and that is when I did talk to him.And that's when Ihad him in the office again, and I complained to Mr. Thomas again.Q. You had another conversation with Mr. Thomas?A. That's right.Q.What was the essence of that conversation?A. That we needed men, let's keep him on and give him another try, andmaybe he would snap out of it.Q.What did you say to Mr. Thomas?A. I told him that he wasn't doing the job, and he was holding up the otherfellows.Q. Did you ever discuss with Felde the question of a transfer from thefelting operation to glass cutting? 218DECISIONS OF NATIONAL , LABOR RELATIONS BOARDA. Yes, sir.Q.What was that discussion?First, about when was that discussion?A. About the same time as this discussion was in the office, he asked meif he could go on glass cutting, and I said, "These occupations are all new,and we are going to hire men for them, anyhow, and anybody that's herewould naturally have the first bid on them."Q.What did he say to you about the glass cutting?A. He wanted to know whether he could have the job.I told him he could have the job. At that time there were actually nobids, because we didn't have the system set up. I told him we were goingto hire men for the jobs, and the men that were already there could havethem.Q.Weren't these.jobs posted?A. That's right, but you had to have 60 days' seniority to bid for the job,but seeing he was already in the shop, I said he could have it.Q. Didn't you have more jobs than men to fill them?A. That's right.Felde was given several days to practice in glass cutting and was then assignedto the night shift.After about 2 hours' work he requested permission to gohome as he felt sick.The next night he reported for work and was assigned byKommic, the night foreman, to work at glass cutting under the personal directionof Lemmerman, a company engineer from the Cleveland plant, who had beenplaced in charge of inaugurating the storm door pperation at the Conneaut plant.About 10 o'clock that night, Lemmerman and Koinmic engaged in the followingconversation, to wit:Q. After Dir. Felde had been assigned to Mr. Lemmerman, and had goneon the cutting job for Mr. Lemmerman, did Mr. Lemmerman have any con-versation with you about Felde?A. He did.Q.What did he say?.A. At approximately 10 o'clock he came to me and asked me if the mandown there cutting glass was related to Mr. F. C. Russell himself, and laugh-ingly I said, "Why?"He said, "It so happens-"Trial Examiner EADIE. Was this conversation in the presence of Mr.Felde?The WITNESS. No.I said "Why, what seems to be the trouble?" And he stated he had beentrying to get glass from the cutting table that .Dir. Felde was operating, torun these doors through, and he personally has to walk down there to get onepiece of glass and cannot find Felde there at his job.He finds him, he getsthe piece cut, and carries it back to the other end of the shop.He has itinstalled in the door, and comes back for another one, and again Felde is notthere on the job.Cross-examination of Kommic developed the following conversation betweenKommic and Lemmerman to wit :Q. You say about 10: 00 o'clock Mr. Lemmerman spoke to you about Felde?A. That's right..Q.What did he say? THE F. C. RUSSELL COMPANY219A.He thought maybe I knew the boy.He wanted to know if he wasrelated to Mr. F. C. Russell himself.Q.Whatdid he say to you?A. I askedwhy, and lie said, "Well, he certainly,isn't doing any workclown there."And Isaid, "Why isn't he doing any work?"He said,"I gave him a list of glass to cut."He said, "There isn't any cut,and I don't see Felde."He said,"I'll locate Felde and get a piece of glasscut, and bring it up and install it,and come back down and want anotherpiece, and Felde is not there again."Q. Did he ask you where he was?A. No, he didn'task me where he was.He went down and located himhimself.A. "Mr. Lemmerman," I said, "Thomashad given this man another chance,and he should knowof this man's performance."And Mr. Lemmermanwent in to see Mr. Thomas.Thomas testified as follows :A. Lemmerman came into my office and he said "What do you do whenyou have a fellow. that doesn't want to work?" I said, "Well, have youtalked to the roan?"He said, "Yes,I assigned hint his work and tell him we need this muchglass cut, and I go down to the spline operators where the glass is insertedinto the window or door, and this man Felde was supposed to supply enoughglass to keep two spline operators going."*******A. In the conversation I asked Bob Lemmerman if he had known thefellow and he said, "No, I don't know the boy very well, but he doesn't evenstay at his work station.No. 2, he has only cut four pieces in 45 minutes."I said, "What happened?Where does he go?"He said, "He wanders around the plant."When I asked him the name of the man we were talking about, he said hisname is Felde.*******Q. Did you know at the time Lemmerman started this conversation ; andprior to the time you asked who he was talking about, did you have any ideawho he was talking about?A. No, not until I asked his name. Then Lemmerman had to go, out andfind out his name frorn some of the other fellows. - He didn't know it off-hand.Q.What did you do then?A. That's when I talked to John Atkins, who had been at the plant and Isaid "It seems as if Felde just isn't making out.You made two requests todischarge him." I said, "Lemmerman now comes and tells me that the boyisn'tmaking out and isn't interested in his job, and Lemmerman doesn'tknow him from Adam, and so far as I am concerned, we better let the boy go."That's when I called Ed in and told him, "You better get your hat andcoat on and leave.You don't seem interested in your job, and you betterfind work some place else."929979-51-vol. 9216 220DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. Did you know whether or not Mr.Felde was a member of a union?A. No, I did not.Q. Did you know at the time that he was discharged?A. No.Q.Had you ever heard that he was active in promoting the SteelworkersUnion?A. No ; I heard of others being active but not Felde.Felde ascribes his discharge to his union activities.He commenced workwith the Respondent on September 9, 1949. The Union had been solicitingmembers and having them sign cards from the previous April.On September19, 1949, the Union advised the Respondent that a majority of the employeeshad designated it as the exclusive bargaining agent,and a consent election washeld at the Respondent's plant on October27, 1949, atwhich the Union received:amajority of the votes cast.About a week after Felde was employed he joinedthe Union and became active in its promotion.He attended meetings,solicitedmembership therein of his fellow employees,entered into discussion with other,employees at luncheon periods, and advocated their support for the Union.Hereceived a 5-cent raise in pay after lie had been employed for 30 clays.Hispay for the glass-cutting job was $1.25 per hour,an increase of 15 cents perhour over his pay as felter. The 5 cents an hour raise was givento all em-ployees after they had been employed for 30 clays and a further raise of 5 centsafter employment for 00 days.The $1.25 an hour rate of pay was fixed byRespondent for glass cutters and posted on the bulletin board together withrates established for other skills.Felde in applying for the glass cutting jobstated to Atkins that lie had experience in glass cutting while working in his.father's employ.However, felting or glass cutting required little,if any, ex-perience and very little skill.Felde knew that according to rules posted on the bulletin board of Respondent,.as a new employee he would be considered on probation for a period of 60 daysand that Respondent may lay off probationary employees irrespective of em-ployment dates.Notwithstanding the statements in Felde'sapplication for employment, lietestified that when he was about15 yearsof age and attending school he workedfor his father after school in his garage.He quit school when he was 16 and-then worked for his father for a couple of years.He also worked for the NickelPlate Railroad one winter shoveling snow.He also worked for Ward Productsin Ashtabula making car aerials and left there in 1947 to go in the Army.Hestayed in the Army 4 months and when he was discharged he went to work for hisfather.He then sailed the Lakes for awhile in the employ of the PittsburghSteamship Company.He didn't like sailing as he got a little seasick and stayedwith that company for a month or so.He went back to work for his father andhe does not remember whether he continued at work with him until he wassubsequently employed by the Respondent.ConclusionsThe Trial Examiner finds by creditable substantial evidence that John B.Russell, a vice president of Respondent, went from the main office of Respondentat Cleveland, Ohio, to its plant located at Conneaut, Ohio, where he got a list ofthe employees from the office and interrogated them personally at the plantduring working hours, putting a symbol of some kind designating the depart-went that the employee was in:He talked to Bennett, an employee, and at that 'THE F. C. RUSSELL COMPANY221timehad a list of all the employees..He told Bennett that he was taking a sortof poll on the men to see where they stood on the union question.He did godown the list and asked if Bennett knew which side different men were on, withreference to the Union.Bennett pointed out to Russell several employees withwhom he was acquainted and stated that they were not in favor of the Union andtherefore there would be no reason for Russell to talk to them.The inference drawn by the Trial Examiner is that Russell had visited theplant injecting himself on behalf of the Respondent in the campaign of the Unionfor representation which was then at its height for the purpose of securing arecord of the employees and was a veiled threat to them that a prounion votewould be hurtful to their interests.Russell admits the conversation in its entirety with the exception that he de-nies asking Bennett whether or not any employee was or was not a.union memberor sympathizer.The Trial Examiner does not credit Russell's version of theconversation and finds his interrogation was relative to union activities of theemployees.Russell succeeded in the interview with Bennett and his furtherinterrogations of other employees in getting and recording the information hehad traveled from the main office at Cleveland to secure.Bennett's testimonyis credited by the Trial Examiner ; while he was called as a witness for theGeneral Counsel, under no consideration could he be considered an adversewitness to the Respondent.The Trial Examiner believes him to have been anhonest and reliable witness and his version of the conversation to have reflectedthe truth.The Trial Examiner is of the opinion that the interviews and interrogations ofthe employees by Atkins, the plant manager, and/or Thomas, the director ofpersonnel, was an endeavor to fraternize with the employees and to best placethem in the organization of Respondent. It was routine on the part of bothAtkins and Thomas upon hiring a new employee to talk to him and endeavor toplace him in a satisfactory job, and thereafter, from time to time, ascertainwhether his working conditions were satisfactory. The responsibility was placedupon Thomas to organize and engage the necessary force to operate the plant.He secured applicants from all available sources.Likewise, Atkins was moreinterested in production than in the political beliefs of the employees.Atkinsat one time had been-a union organizer, he had no bias or prejudice, so far asthe Trial Examiner finds, against unions and when he entered into any conver-sation with an employee it was more along the lines of friendship rather thanacquiring knowledge to be used for an ulterior motive.The argument of General Counsel to the effect that organizing the "storm dooroperation" at the Conneaut plant was a reward anticipating the rejection of theUnion or a threat to withdraw it if the Union was successful does not appeal tothe Trial Examiner as tenable.The plant manufactured summer seasonal prod-ucts, and it was desired to add to its products something that would round outproduction throughout the winter. It was logical for the management to preparein mid-August for the winter project of the "storm door." The inauguration ofthe project at the plant was to be taken neither as a promise nor threat by theemployees.The discharge of Felde was justified, based on substantial reliable evidence inthe opinion of the Trial Examiner.Atkins who had first engaged him hadcomplained to Thomas and requested that he be discharged. Thomas insistedthat as he was only 19 years of age that he have another chance to make good.Again Atkins complained and Thomas suggested a change in his occupation. 222DECISIONSOF NATIONALLABOR RELATIONS BOARDAtkins authorized his transfer to a higher paying job, that of glass cutting.Hethen came under the supervision of Lemmerman,an engineerfrom the Clevelandplant, who.complained to the night superintendent and also to Thomas about hiswork.Thomas, knowing Lemmerman and that he did not know Felde and thatLemmerman's only interest was in having an efficient employee under him, andalso givingweight to the previous complaints of Atkins, discharged him.The argument of General Counsel that because Felde had received two raisesin pay, one of 5 cents an hour and the other of 15 cents an hour, proved him to.be an efficient employee.The argument has no merit in the opinion of theTrial Examiner under the existing facts and circumstances. The facts areperfectly clear : the first raise came at the end of the first 30 days of employment..That raise was automatic and was granted to each employee, the only qualifi-cation being that the employee must have been employed for 30 days. TheRespondent, in its endeavor to recruit an operating force composed of various.skills, posted a list setting forth the various jobs and the pay for same.Feldesigned asan applicant for glass cutter which carried the 15 cents per hourincrease and Atkins assigned him as such. The glass cutting job requiredvery little experience.The panes were small and were of single and double-thick glass.The cutter itself was operated by hand and could be purchased atany hardware store for a small amount.While it is the contention of General Counsel that Felde's discharge wasbrought about by his union activities, the Trial Examiner finds no substantialevidence in support thereof, but finds on the other hand that thereis substantialevidence which preponderates in favor of the Respondent that it did not dis-criminatorily discharge Edward Felde or refuse him reinstatement for the reason.that he had joined, assisted, and favored the Union and engaged in other concerted activities for the purpose of collective bargaining.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section 1.11, above, occurringin connection with the operations of the Respondent described in Section I,.above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE REMEDY0Having found that the Respondent has engaged in and is engaging in unfairlabor practices affecting commerce, it will be recommended that it cease anddesist therefrom and take certain affirmative action which the undersignedfinds is necessary to effectuate the policies of the Act.The findings which have been made are based upon the Respondent's conductin interrogating its employees as to their union views and sympathies. Therecord does not disclose that the Respondent engaged in any other unfair laborpractices, nor is the Trial Examiner persuaded from the record in this case thata danger exists that the Respondent in the future may commit any other unfairlabor practices proscribed by the Act which are not directly related in kindto the unfair labor practices which it has been found to have committed in thepast.Under the circumstances, it will not be recommended that the Board issuethe usual broad cease and desist order used where the commission of other unfairlabor practices is reasonably apprehended. THE F. C. RUSSELL COMPANY223Upon the basis of the foregoing findings of fact and upon the entire recordin the case,the Trial Examiner makes the following :CONCLUSIONS OF LAW1.United Steelworkers of America,CIO, is a labor organization within themeaning of the Act.2.By interfering with, restraining,and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act,the Respondent engaged in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.4.The Respondent has not discriminated against Edward Felde, as allegedin the complaint.IRecommended Order omitted from publication in this volume.]